HERRICK, J.
I do not think the validity of the proceedings incorporating a village can be attacked in the manner attempted in this action. The statute providing for the incorporation of villages (chapter 291 of the Laws of 1870) provides a summary way of determining the regularity and validity of such proceedings. The remedy thus provided, I think, is exclusive. Additional force is given to the ordinary rule in such cases by section 2 of title 8 of the said law, which provides that certificates of the inspectors of election, or a certified copy of the same, with the seal of office of the county clerk, shall be final and conclusive proof of the incorporation of such village, and the regularity thereof, in all courts and places, and in all actions and proceedings, except in case of an appeal from the election, as provided for in such statute. I see no occasion for an opinion, inasmuch as the learned county judge has made a very careful review of the case, and the conclusion at which he arrives seems to me to be correct. The judgment of the county court should be affirmed, with costs. All concur.